DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 16, 17, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2017/0099164).
Regarding claims 1 and 10, Jiang discloses or suggests a method and an apparatus for wireless communication of a user equipment (UE), the method and the apparatus comprising:
a memory (see at least paragraph 323); and
at least one processor coupled to the memory (see at least paragraph 323) and configured to:
receive at least one pilot resource and at least one data resource from a base station (see at least paragraphs 41-46, resources for pilot data symbols and resources for communication data symbols);
identify interference cleaning data for the at least one pilot resource (see at least paragraphs 111-127, identifying the pilot interference term);
determine whether a first interference affecting the at least one pilot resource is the same as a second interference affecting the at least one data resource (see at least paragraphs 119-127 and 132-153, determining whether the interference of the communication data symbol to the pilot data symbol is 0);
apply the interference cleaning data to the at least one data resource when the first interference is the same as the second interference (see at least paragraphs 119-127 and 132-153, applying a first or second interference coefficient matrix to a communication data symbol sent at the second time-frequency resource locations in the first set); and
 apply modified interference cleaning data to the at least one data resource when the first interference is different than the second interference (see at least paragraphs 119-127 and 132-153, applying a first or second interference coefficient matrix to a communication data symbol sent at the second time-frequency resource locations in the first set); and
regarding claims 2 and 11, the interference cleaning data is a whitening transform matrix (see at least paragraphs 139 and 140).

Regarding claims 16 and 25, Jiang discloses or suggests a method and an apparatus for wireless communication of a base station, the method and the apparatus comprising:
a memory (see at least paragraph 323); and
at least one processor coupled to the memory (see at least paragraph 323) and configured to:
receive at least one pilot resource and at least one data resource from a user equipment (UE) (see at least paragraphs 41-46, resources for pilot data symbols and resources for communication data symbols);
identify interference cleaning data for the at least one pilot resource (see at least paragraphs 111-127, identifying the pilot interference term);
determine whether a first interference affecting the at least one pilot resource is the same as a second interference affecting the at least one data resource (see at least paragraphs 119-127 and 132-153, determining whether the interference of the communication data symbol to the pilot data symbol is 0);
apply the interference cleaning data to the at least one data resource when the first interference is the same as the second interference (see at least paragraphs 119-127 and 132-153, applying a first or second interference coefficient matrix to a communication data symbol sent at the second time-frequency resource locations in the first set); and

regarding claims 17 and 26, the interference cleaning data is a whitening transform matrix (see at least paragraphs 139 and 140).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 14, 20, 22-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2017/0099164) in view of Yang et al. (US 2015/0098440).
Regarding claims 5, 7, 14, 20, 22, and 29, Jiang discloses a pilot data symbol and communication data symbol for channel estimation (see at least paragraphs 13-19) but Jiang 
Yang, from the same or similar fields of endeavor, discloses the at least one pilot resource comprises a demodulation reference signal (DMRS) and the at least one data resource comprises information on a physical downlink shared channel (PDSCH) (see at least the abstract, and paragraphs 52, 81, and 119, DMRS and PDSCH for channel estimation, where the same design can be applied for uplink, which corresponds to PUSCH).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the DMRS, PDSCH, and PUSCH as taught by Yang for channel estimation in Jiang in order to obtain improved channel estimation.
Regarding claims 8, 9, 23, and 24, Jiang discloses all of the subject matter of the claimed invention except the base station is in a serving cell and the first interference and the second interference are from a neighbor cell, where the at least one pilot resource comprises a first pilot resource from the serving cell and the first pilot resource is received in a different symbol than a second pilot resource from the neighbor cell.
Yang, from the same or similar fields of endeavor, discloses the base station is in a serving cell and the first interference and the second interference are from a neighbor cell (see at least Fig. 1 and paragraphs 48-52, cell 1 and interference from cell 2), where the at least one pilot resource comprises a first pilot resource from the serving cell and the first pilot resource is received in a different symbol than a second pilot resource from the neighbor cell (see at least Figs. 5 and 6, and paragraphs 63-67 and 75-84).
.

Allowable Subject Matter
Claims 3, 4, 6, 12, 13, 15, 18, 19, 21, 27, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jongren et al. (US 2015/0078303) discloses interference mitigation using a scaling factor between a channel estimated from CRS and a channel used for data modulation of interfering signals (see at least paragraphs 134-141).
Yu et al. (US 2014/0133587) discloses data whitening mechanism, where a calculation of a comprehensive covariance is performed and a comprehensive whitener is generated based on the comprehensive covariance (see at least Figs. 4 and 5, and corresponding detailed description).
Luo et al. (US 2013/0107805) discloses an interference cancellation technique, where tones of  a signal are categorized into tone groups and a different noise whitening matrix is applied to each tone group (see at least Fig. 8 and paragraphs 52-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/22/2022